     Case 2:20-cv-00187-SMJ   ECF No. 18    filed 06/22/20   PageID.147 Page 1 of 23




 1       JEFFREY C. GRANT
         Assistant Attorney General                 Honorable Salvador Mendoza, Jr.
 2       CARRIE HOON WAYNO
         Senior Counsel
 3       DREW PUGSLEY
         Assistant Attorney General
 4       Office of the Attorney General
         Complex Litigation Division
 5       800 Fifth Avenue, Suite 2000
         Seattle, WA 98104-3188
 6       Telephone: (206) 332-7099
         Fax:         (206) 447-1963
 7       Email:       Jeffrey.Grant@atg.wa.gov
                      Carrie.Wayno@atg.wa.gov
 8                    Drew.Pugsley@atg.wa.gov
 9                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
10

11       JAMES BLAIS and GAIL BLAIS,                 NO. 2:20-cv-00187-SMJ
12                            Plaintiffs,            DEFENDANT’S RESPONSE
                                                     TO PLAINTIFFS’ MOTION
13             v.                                    FOR PRELIMINARY AND
                                                     PERMANENT
14       ROSS HUNTER, in his official                INJUNCTION
         capacity of Secretary of Washington
15       State Department of Children, Youth,        NOTED FOR HEARING:
         and Families,                               BY
16                                                   VIDEOCONFERENCE:
                              Defendant.             7/16/2020, AT 11:00 A.M.
17
                                                     WITH ORAL ARGUMENT
18
19

20
21
22
         DEFENDANT’S RESPONSE TO                                 ATTORNEY GENERAL OF WASHINGTON
                                                                      Complex Litigation Division
         PLAINTIFFS’ MOTION FOR                                       800 Fifth Avenue, Suite 2000

         PRELIMINARY INJUNCTION                                         Seattle, WA 98104-3188
                                                                             (206) 474-7744
         NO. 2:20-cv-00187-SMJ - 1
     Case 2:20-cv-00187-SMJ            ECF No. 18         filed 06/22/20        PageID.148 Page 2 of 23




 1                                             TABLE OF CONTENTS
 2       I.     INTRODUCTION ............................................................................... 3
 3       II.    STATEMENT OF FACTS .................................................................. 3
 4              A. Introduction ................................................................................... 3
 5              B. James and Gail Blaises’ Application for a Foster Care License ... 4
 6              C. LGBTQ+ Children in Foster Care ................................................ 7
 7       III.   LEGAL DISCUSSION........................................................................ 9
 8              A. Plaintiffs’ Request for Injunctive Relief Should Be Denied......... 9
 9              B. Plaintiffs Do Not Have a Constitutional Right to Impose Their
                   Religious Beliefs on Foster Children .......................................... 14
10
                C. DCYF Did Not Infringe Plaintiffs’ Right to Equal Protection
11                 Under the Law ............................................................................. 19
12       IV. CONCLUSION ................................................................................. 22
13

14
15
16

17
18
19

20
21
22
         DEFENDANT’S RESPONSE TO                                                       ATTORNEY GENERAL OF WASHINGTON
                                                                                            Complex Litigation Division
         PLAINTIFFS’ MOTION FOR                                                             800 Fifth Avenue, Suite 2000

         PRELIMINARY INJUNCTION                                                               Seattle, WA 98104-3188
                                                                                                   (206) 474-7744
         NO. 2:20-cv-00187-SMJ - 2
     Case 2:20-cv-00187-SMJ     ECF No. 18       filed 06/22/20   PageID.149 Page 3 of 23




 1                                     I.     INTRODUCTION

 2             Defendant Ross Hunter, in his official capacity as the Secretary of

 3       Washington State’s Department of Children, Youth, and Families (DCYF),

 4       respectfully requests that this Court deny Plaintiffs’ Motion for Preliminary and

 5       Permanent Injunction, ECF No. 3.

 6             Plaintiffs’ request for this extraordinary remedy should be denied because

 7       they have failed to demonstrate that (1) there is a likelihood they will succeed on

 8       the merits, (2) there is a likelihood they will suffer irreparable harm in the absence

 9       of preliminary relief, (3) the balance of equities tips in their favor, and (4) an

10       injunction is in the public interest.

11                               II.        STATEMENT OF FACTS

12       A.    Introduction

13             The gravamen of Plaintiffs’ Complaint for Declaratory and Injunctive

14       Relief (ECF No. 1), filed on May 22, 2020, alleges that DCYF refused to act on

15       their application to become licensed foster parents and failed to state when it will

16       make a decision, failures they assert are unconstitutional. See ECF No. 1 ¶ 2.

17       From this premise, which is no longer accurate because DCYF has since denied

18       their application, Plaintiffs ask this Court to require DCYF to act timely on their

19       application and to enjoin DCYF from enforcing its policies they claim conflict

20       with their “sincerely held religious beliefs concerning sexual orientation or

21       gender identity.” ECF No. 1 at 29, ¶¶ 2, 3.

22
         DEFENDANT’S RESPONSE TO                                      ATTORNEY GENERAL OF WASHINGTON
                                                                           Complex Litigation Division
         PLAINTIFFS’ MOTION FOR                                            800 Fifth Avenue, Suite 2000

         PRELIMINARY INJUNCTION                                              Seattle, WA 98104-3188
                                                                                  (206) 474-7744
         NO. 2:20-cv-00187-SMJ - 3
     Case 2:20-cv-00187-SMJ      ECF No. 18    filed 06/22/20   PageID.150 Page 4 of 23




 1              Plaintiffs submitted their application to DCYF in January 2020.
 2       Declaration of Patrick Sager (Sager Decl.) ¶ 30. On June 16, 2020, after

 3       concluding its thorough investigation, DCYF timely sent them notice of its

 4       decision to deny their application for a foster care license. Sager Decl., Ex. 4. As

 5       set forth more fully below, DCYF’s decision is supported by the facts and the

 6       relevant licensing rules, which require that a foster care applicant must provide

 7       adequate support related to a child’s sexual orientation or gender identity. Wash.

 8       Admin. Code § 110-148-1520(6)-(7).

 9       B.    James and Gail Blaises’ Application for a Foster Care License
10             On January 3, 2020, DCYF’s Interstate Compact on the Placement of

11       Children (ICPC) Unit received a request from the State of Idaho to consider

12       James and Gail Blais as possible placements for their great granddaughter, H.V.1

13       Declaration of Maya Brown (Brown Decl.) ¶ 16. The ICPC, codified in chapter
14       26.34 of the Revised Code of Washington, is an interstate compact between states

15       to help place children in the custody of child welfare agencies with safe

16       caregivers who live in another state. Brown Decl. ¶ 1. The Idaho Department of

17       Health and Welfare also requested that Mr. and Mrs. Blais have a foster home

18
19             1
                   H.V. is alternately referred to by Plaintiffs as their great-granddaughter,

20       ECF No. 1, ¶¶ 44, 56, and their granddaughter. ECF No. 4, ¶ 1. The records

21       submitted by the State of Idaho also refer to the child as Plaintiffs’ great-

22       granddaughter, and DCYF will refer to her as such.
         DEFENDANT’S RESPONSE TO                                    ATTORNEY GENERAL OF WASHINGTON
                                                                         Complex Litigation Division
         PLAINTIFFS’ MOTION FOR                                          800 Fifth Avenue, Suite 2000

         PRELIMINARY INJUNCTION                                            Seattle, WA 98104-3188
                                                                                (206) 474-7744
         NO. 2:20-cv-00187-SMJ - 4
     Case 2:20-cv-00187-SMJ    ECF No. 18    filed 06/22/20   PageID.151 Page 5 of 23




 1       study, and Mr. and Mrs. Blais thereafter submitted a foster care application on
 2       January 10, 2020. Sager Decl. ¶ 30.

 3             Mr. and Mrs. Blais’s foster care application was assigned to Foster Care

 4       Licensor Patrick Sager. Sager Decl. ¶ 30. In the foster care licensing process, the

 5       Foster Care Licensor evaluates whether the applicants meet the minimum

 6       licensing requirements in chapter 110-148 of the Washington Administrative

 7       Code. Sager Decl. ¶ 2. The goal is to provide foster children safe homes that will

 8       adequately support them, in the present and in the long term, while they are away

 9       from their parents. Declaration of Pamela McKeown (McKeown Decl.) ¶ 8.

10       Mr. Sager inspected Mr. and Mrs. Blais’s home on January 17, 2020 and, during

11       an interview that same day, asked a variety questions found in DCYF’s Interim

12       Family Home Study Guide. Sager Decl. ¶ 31. Of concern were their responses to

13       questions designed to determine how they would support a foster child who

14       identifies or may identify as lesbian, gay, bisexual, transgender, or questioning

15       (LGBTQ+). Sager Decl. ¶ 31. For example, they indicated that they would be

16       unwilling to support (a) counseling not consistent with their own religious

17       beliefs; (b) hormone therapy, even if it was medically necessary or

18       recommended; (c) boys wearing girls’ clothing and vice versa; or (d) using a

19       foster child’s preferred name, if it was different from their given name. Sager

20       Decl. ¶ 31. This is significant because licensing rules require that a foster parent

21
22
         DEFENDANT’S RESPONSE TO                                  ATTORNEY GENERAL OF WASHINGTON
                                                                       Complex Litigation Division
         PLAINTIFFS’ MOTION FOR                                        800 Fifth Avenue, Suite 2000

         PRELIMINARY INJUNCTION                                          Seattle, WA 98104-3188
                                                                              (206) 474-7744
         NO. 2:20-cv-00187-SMJ - 5
     Case 2:20-cv-00187-SMJ     ECF No. 18   filed 06/22/20   PageID.152 Page 6 of 23




 1       provide support to foster children, including regarding their sexual orientation
 2       and gender identity.

 3             Mr. Sager provided Mr. and Mrs. Blais educational information

 4       concerning the importance of supporting foster children who identify or may

 5       identify as LGBTQ+. Sager Decl. ¶ 34. On March 25, 2020, Mr. Sager and

 6       DCYF’s Regional LGBTQ+ Lead, Licensor Carissa Stone, met with Mr. and

 7       Mrs. Blais to further discuss the importance of foster youth who identify or may

 8       identify as LGBTQ+ having safe, supportive, and affirming homes and the

 9       trauma foster children endure when they experience family rejection. Sager

10       Decl. ¶ 37; Declaration of Carissa Stone (Stone Decl.) ¶ 12. Although cordial,

11       Mr. and Mrs. Blais reaffirmed that they were unwilling to meaningfully change

12       their positions—they would only provide medical and therapeutic services that

13       were consistent with their religion, even if they were not affirming of a child’s

14       sexual orientation or gender identity. Sager Decl. ¶¶ 37-38. Thereafter, Mr. Sager

15       offered Mr. and Mrs. Blais an additional online training opportunity. Sager

16       Decl. ¶ 39.

17             Consistent with its practice when evaluating whether to issue a foster care

18       license, DCYF sent questionnaires to Mr. and Mrs. Blais’s five adult children,

19       and received responses from two. Sager Decl. ¶¶ 33, 40. One adult child replied,

20       “I have different religious views than my father and I wouldn’t necessarily want

21       that environment for my child for the long term. I raised my [child] that no

22
         DEFENDANT’S RESPONSE TO                                  ATTORNEY GENERAL OF WASHINGTON
                                                                       Complex Litigation Division
         PLAINTIFFS’ MOTION FOR                                        800 Fifth Avenue, Suite 2000

         PRELIMINARY INJUNCTION                                          Seattle, WA 98104-3188
                                                                              (206) 474-7744
         NO. 2:20-cv-00187-SMJ - 6
     Case 2:20-cv-00187-SMJ    ECF No. 18    filed 06/22/20   PageID.153 Page 7 of 23




 1       religion is perfect and not having religion in your life is fine as well. It’s
 2       ultimately an individual’s choice and my father has stringent religious views

 3       concerning same-sex marriages, inter-racial marriages and relationships in

 4       general.” Sager Decl. ¶ 33. This response confirmed Mr. Sager’s existing concern

 5       about Mr. and Mrs. Blais: that they would not provide adequate support to a foster

 6       child in the long term. Sager Decl. ¶ 33.

 7             On June 16, 2020, DCYF timely sent Mr. and Mrs. Blais notice of the

 8       denial of their foster care license application, which explains DCYF’s decision

 9       and details their appeal rights. Sager Decl. ¶ 41; Ex. 4.

10       C.    LGBTQ+ Children in Foster Care
11             DCYF’s support of LGBTQ+ children in its care is empirically based, both

12       in terms of the number of children who identify as such and the significant risks

13       they face when they do not receive adequate family support.

14             A greater percentage of foster children identify as LGBTQ+ than in the

15       general population. In a recent small survey, 10% of Washington foster youth

16       identified as LGBTQ+; other researchers have estimated that as many as 20% to

17       40% of foster youth identify as LGBTQ+. Declaration of Dae Shogren (Shogren

18       Decl.) ¶ 11-13; Declaration of Ross Hunter (Hunter Decl.) ¶¶ 8, 16; Exs. 2, 3. In

19       contrast, only five percent of Washington State’s general population identifies as

20       LGBTQ+. Shogren Decl. ¶12.

21
22
         DEFENDANT’S RESPONSE TO                                     ATTORNEY GENERAL OF WASHINGTON
                                                                          Complex Litigation Division
         PLAINTIFFS’ MOTION FOR                                           800 Fifth Avenue, Suite 2000

         PRELIMINARY INJUNCTION                                             Seattle, WA 98104-3188
                                                                                 (206) 474-7744
         NO. 2:20-cv-00187-SMJ - 7
     Case 2:20-cv-00187-SMJ    ECF No. 18    filed 06/22/20   PageID.154 Page 8 of 23




 1             Children grow and mature while they are placed with foster parents and a
 2       child’s needs are not always readily apparent when they are initially placed.

 3       Hunter Decl. ¶ 20; McKeown Decl. ¶ 31; Brown Decl. ¶ 14. In a 2015 survey of

 4       50 Washington LGBTQ+ foster children, nearly half reported entering foster care

 5       for reasons unrelated to their LGBTQ+ identity and, due to their young age when

 6       they entered foster care, most of these 23 young people were not aware of their

 7       LGBTQ+ identity when they entered foster care. Shogren Decl. ¶ 14, Ex. 2. They

 8       reported experiencing mistreatment, rejection, and disrespect as they matured and

 9       their identity emerged. Id.; see also Hunter Decl. Ex. 2.

10             Family rejection poses a significant danger to children who identify as

11       LGBTQ+, and can be life-threatening; in one study, lesbian, gay, and bisexual

12       youth who experienced family rejection were 8.4 times more likely to report

13       having attempted suicide, 5.9 times more likely to report high levels of

14       depression, and 3.4 times more likely to use illegal drugs. Shogren Decl. ¶ 17,

15       Ex. 4 at 346; see also Shogren Decl. Ex. 7; Hunter Decl. Ex. 2. Conversely,

16       family acceptance related to a youth’s LGBTQ+ identity has a lasting and

17       dramatically protective influence on the health and well-being of those young

18       people. Shogren Decl. ¶ 19, Exs. 5, 8, 10.

19             In recognition of the disparities faced by foster children who identify, or

20       may identify, as LGBTQ+, DCYF adopted Policy 6900 on July 1, 2018. Shogren

21       Decl. ¶¶ 18-20; McKeown Decl. ¶ 23; Brown Decl. ¶ 5. The goal of this Policy

22
         DEFENDANT’S RESPONSE TO                                  ATTORNEY GENERAL OF WASHINGTON
                                                                       Complex Litigation Division
         PLAINTIFFS’ MOTION FOR                                        800 Fifth Avenue, Suite 2000

         PRELIMINARY INJUNCTION                                          Seattle, WA 98104-3188
                                                                              (206) 474-7744
         NO. 2:20-cv-00187-SMJ - 8
     Case 2:20-cv-00187-SMJ    ECF No. 18    filed 06/22/20   PageID.155 Page 9 of 23




 1       is to provide foster children safe and affirming care so that children who may
 2       identify as LGBTQ+ are not discriminated against and maintain emotional and

 3       physical health. Shogren Decl. ¶¶ 6, 21, 27; McKeown Decl. ¶ 24. Policy 6900

 4       requires DCYF staff to: (a) evaluate whether a foster parent will use and allow

 5       children to use a different name, pronoun, and gender that reflects their identity

 6       when making decisions and referrals for services; (b) evaluate whether a foster

 7       parent will allow children and youth to express their gender identity through

 8       clothing, hairstyle, and mannerisms; and, (c) prior to each placement, discuss the

 9       caregiver’s ability to meet and support the child or youth’s needs, including their

10       safety and well-being in regard to the perceived or known LGBTQ+ identity.

11       McKeown Decl. ¶ 23.

12             In order to achieve DCYF’s goal of having foster children placed in homes

13       that will support their current and possible future LGBTQ+ identity and to protect

14       them from known and potential harms, DCYF will only license foster parents

15       who can provide safe and affirming homes. Hunter Decl. ¶¶ 16, 21. Doing

16       otherwise denies the humanity and identity of these children. Hunter Decl. ¶ 21.

17                                III.   LEGAL DISCUSSION
18       A.    Plaintiffs’ Request for Injunctive Relief Should Be Denied
19             As an initial matter, it should be noted that, although Plaintiffs’ motion is

20       styled as one for “preliminary and permanent injunction”, their argument is

21       limited to a request for a preliminary, and not a permanent, injunction. As a

22
         DEFENDANT’S RESPONSE TO                                  ATTORNEY GENERAL OF WASHINGTON
                                                                       Complex Litigation Division
         PLAINTIFFS’ MOTION FOR                                        800 Fifth Avenue, Suite 2000

         PRELIMINARY INJUNCTION                                          Seattle, WA 98104-3188
                                                                              (206) 474-7744
         NO. 2:20-cv-00187-SMJ - 9
 Case 2:20-cv-00187-SMJ     ECF No. 18    filed 06/22/20   PageID.156 Page 10 of 23




 1    consequence, Defendant’s Response is limited accordingly.
 2          A preliminary injunction is a matter of equitable discretion and is “an

 3    extraordinary remedy that may only be awarded upon a clear showing that the

 4    plaintiff is entitled to such relief.” Winter v. Nat. Res. Def. Council, Inc.,

 5    555 U.S. 7, 22, 129 S. Ct. 365, 172 L. Ed. 2d 249 (2008). A preliminary

 6    injunction may only be issued if a party has demonstrated (1) a likelihood of

 7    succeeding on the merits, (2) a likelihood of suffering irreparable harm in the

 8    absence of preliminary relief, (3) that the balance of equities tips in his or her

 9    favor, and (4) that an injunction is in the public interest. Disney Enters., Inc. v.

10    VidAngel, Inc., 869 F.3d 848, 856 (9th Cir. 2017). When the government is a

11    party, the last two factors merge. Drakes Bay Oyster Co. v. Jewell, 747 F.3d 1073,

12    1092 (9th Cir. 2014).

13          Plaintiffs cannot show a likelihood of success on the merits because they

14    (1) lack standing to bring the claims they raise, given that they have failed to

15    exhaust their administrative remedies and their claims are not ripe, (2) have not

16    suffered an injury in fact, (3) have not demonstrated that DCYF has violated their

17    free exercise of religion, and (4) have not been denied equal protection.

18    Likelihood of success on the merits is “the most important” factor; if a party

19    seeking injunctive relief fails to meet this “threshold inquiry,” the court need not

20    consider the other factors. Disney, 869 F.3d at 856. There are at least five reasons

21    Plaintiffs’ claims are unlikely to succeed on the merits.

22
      DEFENDANT’S RESPONSE TO                                     ATTORNEY GENERAL OF WASHINGTON
                                                                       Complex Litigation Division
      PLAINTIFFS’ MOTION FOR                                           800 Fifth Avenue, Suite 2000

      PRELIMINARY INJUNCTION                                             Seattle, WA 98104-3188
                                                                              (206) 474-7744
      NO. 2:20-cv-00187-SMJ - 10
 Case 2:20-cv-00187-SMJ     ECF No. 18     filed 06/22/20   PageID.157 Page 11 of 23




 1          First, Plaintiffs have failed to exhaust their administrative remedies as
 2    required by law. As a consequence, their claims are not ripe, nor have they

 3    suffered an injury in fact, as demonstrated by Defendant’s motion to dismiss.

 4    ECF No. 17. Until Plaintiffs exhaust the requisite administrative remedies, their

 5    claims are not ripe and this Court is not in a position to address, much less

 6    adjudicate, their claims. “[R]ipeness is peculiarly a question of timing, designed

 7    to prevent the courts, through avoidance of premature adjudication, from

 8    entangling themselves in abstract disagreements.” Stormans, Inc. v. Selecky

 9    (Stormans I), 586 F.3d 1109, 1122 (9th Cir. 2009) (internal quotations omitted).

10    The courts’ role is to adjudicate actual cases or controversies, not issue advisory

11    opinions or declare rights in a hypothetical case. Id.

12          Second, Plaintiffs have not suffered an injury in fact. In order to satisfy

13    Article III’s “case or controversy” requirement, a plaintiff “must show (1) it has

14    suffered an ‘injury in fact’ that is (a) concrete and particularized and (b) actual or

15    imminent, not conjectural or hypothetical; (2) the injury is fairly traceable to the

16    challenged action of the defendant; and (3) it is likely, as opposed to merely

17    speculative, that the injury will be redressed by a favorable decision.” Friends of

18    the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180-81, 120 S.

19    Ct. 693, 145 L. Ed. 2d 610 (2000); Bassett v. ABM Parking Servs., Inc.,

20    883 F.3d 776, 779 (9th Cir. 2018). The harm or risk of real harm must actually

21    exist and be real, not abstract. Bassett, 883 F.3d at 779.

22
      DEFENDANT’S RESPONSE TO                                      ATTORNEY GENERAL OF WASHINGTON
                                                                        Complex Litigation Division
      PLAINTIFFS’ MOTION FOR                                            800 Fifth Avenue, Suite 2000

      PRELIMINARY INJUNCTION                                              Seattle, WA 98104-3188
                                                                               (206) 474-7744
      NO. 2:20-cv-00187-SMJ - 11
 Case 2:20-cv-00187-SMJ     ECF No. 18    filed 06/22/20   PageID.158 Page 12 of 23




 1            Third, DCYF has not violated Plaintiffs’ free exercise of religion. An
 2    individual’s religious beliefs do not excuse non-compliance with an otherwise

 3    valid law prohibiting conduct that the government is free to regulate. Emp’t Div.,

 4    Dep’t of Human Res. of Or. v. Smith, 494 U.S. 872, 878-79, 110 S. Ct. 1595, 108

 5    L. Ed. 2d 876 (1990); see Church of the Lukumi Babalu Aye, Inc. v. City of

 6    Hialeah, 508 U.S. 520, 533-34, 113 S. Ct. 2217, 124 L. Ed. 2d 472 (1993). Laws

 7    which incidentally burden religion or religious practice are upheld if they are

 8    valid and neutral laws of general applicability rationally related to a legitimate

 9    government purpose. Stormans v. Wiesman (Stormans II), 794 F.3d 1064,

10    1075-76 (9th Cir. 2015). Non-neutral or non-generally applicable laws are subject

11    to strict scrutiny, but otherwise, the laws are reviewed for a rational basis. Id. at

12    1076.

13            DCYF’s policies, generally, and its actions in this case, specifically, are

14    neutral because they do not operate as a “covert suppression of particular

15    religious beliefs” that were enacted because of, not merely in spite of their

16    impacts on a particular religion or religious belief or practice. Ashcroft v. Iqbal,

17    556 U.S. 662, 676-77, 681, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009);

18    Stormans II, 794 F.3d at 1077. DCYF’s policies apply to all foster parent

19    applications equally, and Plaintiffs do not claim otherwise. Instead of burdened,

20    their religious beliefs are accommodated.

21            Fourth, DCYF’s policies do not make any distinctions between religious

22
      DEFENDANT’S RESPONSE TO                                   ATTORNEY GENERAL OF WASHINGTON
                                                                     Complex Litigation Division
      PLAINTIFFS’ MOTION FOR                                         800 Fifth Avenue, Suite 2000

      PRELIMINARY INJUNCTION                                           Seattle, WA 98104-3188
                                                                            (206) 474-7744
      NO. 2:20-cv-00187-SMJ - 12
 Case 2:20-cv-00187-SMJ     ECF No. 18    filed 06/22/20   PageID.159 Page 13 of 23




 1    faiths. “Evidence of different treatment of unlike groups does not support an
 2    equal protection claim.” Thornton v. City of St. Helens, 425 F.3d 1158, 1167-68

 3    (9th Cir. 2005). Plaintiffs’ equal protection claim fails because they improperly

 4    “conflate[e] all persons not injured into a preferred class receiving better

 5    treatment than the plaintiff.” Id. at 1167 (internal quotations omitted).

 6          In seeking preliminary injunctive relief, a plaintiff must “demonstrate that

 7    irreparable injury is likely in the absence of an injunction.” Winter, 555 U.S. at

 8    22. “Speculative injury does not constitute irreparable injury sufficient to warrant

 9    granting a preliminary injunction. A plaintiff must do more than merely allege

10    imminent harm sufficient to establish standing; a plaintiff must demonstrate

11    immediate threatened injury as a prerequisite to preliminary injunctive relief.”

12    Caribbean Marine Servs. Co., Inc. v. Baldrige, 844 F.2d 668, 674 (9th Cir. 1988).

13    Given that Plaintiffs have failed to exhaust their administrative remedies, their

14    claim of harm is, rather than irreparable, speculative, as the administrative appeal

15    process provides a forum for addressing whatever harms they claim to have

16    suffered.

17          Finally, it must be observed that the equities weigh heavily against a

18    preliminary injunction. LGBTQ+ children are greatly overrepresented in foster

19    care, and are exposed to significantly increased risk of suicide attempts and

20    thoughts, depression, homelessness, and substance abuse when they do not

21    receive support from their caregivers. Hunter Decl., ¶¶ 16-21. DCYF’s decision

22
      DEFENDANT’S RESPONSE TO                                  ATTORNEY GENERAL OF WASHINGTON
                                                                    Complex Litigation Division
      PLAINTIFFS’ MOTION FOR                                        800 Fifth Avenue, Suite 2000

      PRELIMINARY INJUNCTION                                          Seattle, WA 98104-3188
                                                                           (206) 474-7744
      NO. 2:20-cv-00187-SMJ - 13
 Case 2:20-cv-00187-SMJ     ECF No. 18     filed 06/22/20   PageID.160 Page 14 of 23




 1    to only license foster parents who can provide safe and affirming homes to
 2    children who are now or may in the future identify as LGBTQ+ protects children

 3    from these known harms.

 4    B.    Plaintiffs Do Not Have a Constitutional Right to Impose Their
            Religious Beliefs on Foster Children
 5
            Plaintiffs challenge the application of DCYF Policy 6900, arguing that the
 6
      application of the Policy resulted in an infringement on their right to freely
 7
      exercise their religion and their right to equal protection under the law because
 8
      they had not received a decision about whether their foster care license would be
 9
      approved. Their arguments fail because their foster care license and placement
10
      approval requests were not denied because of their religion and their right to
11
      freely exercise their religion was not infringed by a neutral policy.
12
            DCYF’s denial of Plaintiffs’ foster care license application resulted not
13
      from their religious beliefs, but their stated inability to adequately support a foster
14
      child, including one who identifies or may identify as LGBTQ+. DCYF has not
15
      conditioned a foster care license or its approval under the ICPC on Plaintiffs’
16
      adherence to their own personal religious beliefs, but rather on their inability to
17
      adequately care for a foster child in their care, including one who is or may
18
      identify as LGBTQ+.
19
            Foster parents do not have free rein with regard to decision-making for
20
      foster children placed with them. Support for a foster child’s current or possible
21
      future LGBTQ+ identification is but one of the areas foster parents are required
22
      DEFENDANT’S RESPONSE TO                                    ATTORNEY GENERAL OF WASHINGTON
                                                                      Complex Litigation Division
      PLAINTIFFS’ MOTION FOR                                          800 Fifth Avenue, Suite 2000

      PRELIMINARY INJUNCTION                                            Seattle, WA 98104-3188
                                                                             (206) 474-7744
      NO. 2:20-cv-00187-SMJ - 14
 Case 2:20-cv-00187-SMJ   ECF No. 18    filed 06/22/20   PageID.161 Page 15 of 23




 1    to meet the needs of the child in their care, regardless of the foster parents’
 2    personal beliefs, religious or otherwise. See Hunter Decl. ¶¶ 8, 18-20; Sager

 3    Decl. ¶¶ 10-11; Declaration of Amber Salzer (Salzer Decl.) ¶ 10. Foster parents’

 4    decision-making regarding children in their care is limited: they may not impose

 5    their religion on a foster child, Wash. Admin. Code § 110-148-1520(7)-(8);

 6    McKeown Decl. ¶ 22; Stone Decl. ¶ 5; they must connect a child in their care

 7    with any necessary medical care and vaccinations regardless of their personal or

 8    religious beliefs, Wash. Admin. Code §§ 110-148-1550, 110-148-1520(6)-(7);

 9    Stone Decl. ¶ 5; they may not home school a child in DCYF’s custody, Wash.

10    Admin. Code §110-148-1525; and they may not use corporal punishment, Wash.

11    Admin. Code § 110-148-1615.

12          The willingness to support a child who is or may identify as LGBTQ+ is a

13    relevant issue, contrary to Plaintiffs’ allegation, because children grow and

14    mature while in foster care—their gender identity and sexual orientation emerges

15    over time, DCYF cannot predict which children will identify as LGBTQ+, and

16    children who identify as LBTQ+ are at significant risk if they do not receive

17    support in their home. Hunter Decl. ¶¶ 17-21; Shogren Decl. ¶¶ 14-15, 17-19;

18    Salzer Decl. ¶¶ 13-14; Stone Decl. ¶¶ 8-9. DCYF denied Plaintiffs’ foster care

19    application because they will not provide adequate support to a child who

20    identifies or may identify as LGBTQ+ in the future, as required under Wash.

21
22
      DEFENDANT’S RESPONSE TO                                ATTORNEY GENERAL OF WASHINGTON
                                                                  Complex Litigation Division
      PLAINTIFFS’ MOTION FOR                                      800 Fifth Avenue, Suite 2000

      PRELIMINARY INJUNCTION                                        Seattle, WA 98104-3188
                                                                         (206) 474-7744
      NO. 2:20-cv-00187-SMJ - 15
 Case 2:20-cv-00187-SMJ     ECF No. 18     filed 06/22/20   PageID.162 Page 16 of 23




 1    Admin. Code §§ 110-148-1520 and 110-148-1365. Sager Decl. ¶ 41, Ex. 4
 2    (license denial letter); see also Stone Decl. ¶¶ 10, 14.

 3          Plaintiffs are free to exercise their religion; they are not free to impose their

 4    religion on foster children in their care.

 5          Turning to Plaintiffs’ claim that their right to freely exercise their religion

 6    is infringed, DCYF’s Policy 6900 is neutral both facially and as applied to

 7    Plaintiffs because it applies to all foster parent applications regardless of religion.

 8    Moreover, the Policy meets the requisite rational basis standard of review, as it

 9    rationally effects the government interests in “providing, and the need to provide,

10    foster children a safe and affirming home in order to promote their emotional and

11    physical safety and help them thrive.” Hunter Decl. ¶ 8. Plaintiffs’ free exercise

12    claim thus fails.

13          An individual’s religious beliefs do not excuse “compliance with an

14    otherwise valid law prohibiting conduct that the State is free to regulate.” Smith,

15    494 U.S. at 878-79. Even an incidental burden on a particular religion or practice

16    can be upheld if the law is a “valid and neutral law of general applicability” and

17    is rationally related to a legitimate government interest. Stormans II, 794 F.3d at

18    1075-76 (internal quotations omitted); see Miller v. Reed, 176 F.3d 1202, 1207

19    (9th Cir. 1999) (DMV can require applicant to divulge social security number in

20    conflict with plaintiff’s religious beliefs). The challenge to Policy 6900 as an

21    infringement on the exercise of religion fails for four reasons.

22
      DEFENDANT’S RESPONSE TO                                    ATTORNEY GENERAL OF WASHINGTON
                                                                      Complex Litigation Division
      PLAINTIFFS’ MOTION FOR                                          800 Fifth Avenue, Suite 2000

      PRELIMINARY INJUNCTION                                            Seattle, WA 98104-3188
                                                                             (206) 474-7744
      NO. 2:20-cv-00187-SMJ - 16
 Case 2:20-cv-00187-SMJ     ECF No. 18    filed 06/22/20   PageID.163 Page 17 of 23




 1          First, Policy 6900 is neutral to religion, in both its text and its
 2    implementation. When evaluating whether a governmental policy is neutral to

 3    religion, courts examine both the text and operation of the law. Lukumi, 508 U.S.

 4    at 533-34; Stormans II, 794 F.3d at 1075-76. A governmental policy is not

 5    facially neutral when, looking at its language or context, it refers to a religious

 6    practice without a secular purpose. Lukumi, 508 U.S. at 533. A policy operates

 7    neutrally so long as it does not target a religious tenet or practice while appearing

 8    neutral on its face. Id. at 534. Courts must be “‘reluctant to attribute

 9    unconstitutional motives’ to government actors in the face of a plausible secular

10    purpose.” Kreisner v. City of San Diego, 1 F.3d 775, 782 (9th Cir.1993) (quoting

11    Mueller v. Allen, 463 U.S. 388, 394-95, 103 S. Ct. 3062, 77 L. Ed. 2d 721 (1983)).

12          Even a facially neutral governmental policy that disproportionately

13    burdens a religious faith does not automatically lose its neutrality. Stormans II,

14    794 F.3d at 1077. “The Free Exercise Clause is not violated even if a particular

15    group, motivated by religion, may be more likely to engage in the proscribed

16    conduct.” Id. (citing Reynolds v. United States, 98 U.S. 145, 166-67,

17    25 L. Ed. 244 (1878)). A policy is not neutral if it operates as a “covert

18    suppression of particular religious beliefs.” Lukumi, 508 U.S. at 520. But a

19    plaintiff must show more than “awareness of consequences”; it must prove that

20    the law was enacted “because of, not merely in spite of,” its impacts on a

21
22
      DEFENDANT’S RESPONSE TO                                   ATTORNEY GENERAL OF WASHINGTON
                                                                     Complex Litigation Division
      PLAINTIFFS’ MOTION FOR                                         800 Fifth Avenue, Suite 2000

      PRELIMINARY INJUNCTION                                           Seattle, WA 98104-3188
                                                                            (206) 474-7744
      NO. 2:20-cv-00187-SMJ - 17
 Case 2:20-cv-00187-SMJ     ECF No. 18    filed 06/22/20   PageID.164 Page 18 of 23




 1    particular religion or religious belief or practice. Iqbal, 556 U.S. at 676-77, 681;
 2    Lukumi, 508 U.S. at 540.

 3          DCYF’s Policy 6900’s text is neutral as it does not target a particular

 4    religion, facially or otherwise. Rather, Policy 6900 “aims to provide guidance to

 5    DCYF staff on how DCYF expects them to provide services to children and youth

 6    in the child welfare system who are developing, discovering, or identifying

 7    themselves as lesbian, gay, bisexual, transgender or questioning (LGBTQ+), and

 8    provides guidance to DCYF staff to help children receive appropriate and

 9    culturally responsive services.” Hunter Decl. ¶ 15. Policy 6900 makes no

10    reference to any religious practice, conduct, or motivation.

11          Second, Policy 6900 operates neutrally. There is no evidence that Policy

12    6900 was adopted “because of” the impacts it would have on a particular religious

13    belief. See Iqbal, 556 U.S. at 676-77 (plaintiff must plead sufficient facts to show

14    that the governmental agency adopted and implemented policies for the purpose

15    of discriminating on account of religion). Moreover, neither the purposes nor the

16    language of Policy 6900 focus on religion—rather, both focus on providing foster

17    children who identify, or may identify, as LGBTQ+ with a safe and affirming

18    home in order to promote their emotional and physical safety and help them

19    thrive.

20          Third, Policy 6900 is generally applicable because it does not selectively

21    impose “burdens only on conduct motivated by religious belief.” Lukumi,

22
      DEFENDANT’S RESPONSE TO                                  ATTORNEY GENERAL OF WASHINGTON
                                                                    Complex Litigation Division
      PLAINTIFFS’ MOTION FOR                                        800 Fifth Avenue, Suite 2000

      PRELIMINARY INJUNCTION                                          Seattle, WA 98104-3188
                                                                           (206) 474-7744
      NO. 2:20-cv-00187-SMJ - 18
 Case 2:20-cv-00187-SMJ    ECF No. 18     filed 06/22/20   PageID.165 Page 19 of 23




 1    508 U.S. at 534. The general applicability inquiry examines whether a
 2    governmental policy selectively prohibits religiously motivated conduct while

 3    allowing “substantial, comparable secular conduct” that is just as harmful to the

 4    law’s purposes. Stormans II, 794 F.3d at 1079; see Lukumi, 508 U.S. at 543.

 5    Policy 6900 is generally applicable and contains no exceptions that apply only to

 6    secular conduct. It applies to DCYF staff members’ interactions with all

 7    caregivers for foster children and is rationally related to a legitimate

 8    governmental purpose.

 9          Fourth, Policy 6900 is a neutral and generally applicable governmental

10    policy which must be upheld against Plaintiffs’ free exercise challenge because

11    it is “rationally related to a legitimate governmental purpose.” Stormans II,

12    794 F.3d at 1084. Here, these purposes have been clearly identified: avoiding

13    discrimination against children due to their sexual orientation and gender identity

14    and maintaining their emotional and physical safety, Shogren Decl. ¶ 20, and they

15    are being rationally implemented.

16          This Court should deny Plaintiffs’ request for preliminary injunctive relief

17    because they cannot demonstrate that they are likely to prevail on their free

18    exercise claim.

19    C.    DCYF Did Not Infringe Plaintiffs’ Right to Equal Protection Under
            the Law
20
            Plaintiffs’ equal protection claim fails because all foster care license
21
      applicants are expected to provide a safe and supportive home for foster children
22
      DEFENDANT’S RESPONSE TO                                  ATTORNEY GENERAL OF WASHINGTON
                                                                    Complex Litigation Division
      PLAINTIFFS’ MOTION FOR                                        800 Fifth Avenue, Suite 2000

      PRELIMINARY INJUNCTION                                          Seattle, WA 98104-3188
                                                                           (206) 474-7744
      NO. 2:20-cv-00187-SMJ - 19
 Case 2:20-cv-00187-SMJ     ECF No. 18     filed 06/22/20   PageID.166 Page 20 of 23




 1    who identify or may identify as LGBTQ+ and they cannot demonstrate that any
 2    similarly situated applicant was treated differently, for at least two reasons.

 3          First, because DCYF has not deprived Plaintiffs of any right, rational basis

 4    review is appropriate with respect to DCYF’s expectation, set forth in Wash.

 5    Admin. Code § 110-148-1520(6)-(7), that foster parents support foster children

 6    who identify or may identify as LGBTQ+. As Plaintiffs correctly conceded, there

 7    is no right or “entitlement to secure a state license to be a foster parent,” ECF No.

 8    3 at 14, nor do foster parents have a right to care for a particular child. See H.B.H.

 9    v. State, 192 Wash.2d 154, 167, 429 P.3d 484 (2018) (“foster parents have no

10    legally recognized parental interest in the children placed in their homes”). As a

11    matter of state law, a foster care license is not a right. The Washington State

12    Legislature declared that the purpose of the foster care licensing program is, in

13    part, to “safeguard the health, safety, and well-being of children, . . . which is

14    paramount over the right of any person to provide care.” Wash. Rev. Code

15    §74.15.010(1) (emphasis added). The Legislature further declared that

16    “Washington has a compelling interest in protecting and promoting the health,

17    welfare, and safety of children[.] . . . [and] no person or agency has a right to be

18    licensed under this chapter to provide care for children.” 1995 Wash. Sess. Laws

19    of 1995, 1271-1280.

20          The extensive relevant data and research reviewed by DCYF confirmed

21    that children who identify as LGBTQ+ are overrepresented in foster care, a

22
      DEFENDANT’S RESPONSE TO                                    ATTORNEY GENERAL OF WASHINGTON
                                                                      Complex Litigation Division
      PLAINTIFFS’ MOTION FOR                                          800 Fifth Avenue, Suite 2000

      PRELIMINARY INJUNCTION                                            Seattle, WA 98104-3188
                                                                             (206) 474-7744
      NO. 2:20-cv-00187-SMJ - 20
 Case 2:20-cv-00187-SMJ    ECF No. 18    filed 06/22/20   PageID.167 Page 21 of 23




 1    child’s identity emerges over time, and children who may identify as LGBTQ+
 2    require a safe and supportive placement in order to maintain their emotional and

 3    physical safety. Hunter Decl. ¶¶ 16-21; Shogren Decl. ¶¶ 12-18. As a result,

 4    DCYF justifiably conditions foster care licensure on a foster care applicant’s

 5    willingness to provide a safe, supportive, and affirming home to foster children

 6    who identify or may identify as LGBTQ+.                  Wash. Admin. Code

 7    § 110-148-1520(6)-(7); Hunter Decl. ¶ 21. This basis satisfies rational basis

 8    review.

 9          Second, children in foster care have competing substantive due process

10    rights to be free from unreasonable risk of harm and to have their basic needs

11    met. See, e.g., Tamas v. Dep’t of Soc. and Health Servs., 630 F.3d 833, 842 (9th

12    Cir. 2010) (“The Fourteenth Amendment substantive due process clause protects

13    a foster child’s liberty interest in social worker supervision and protection from

14    harm inflicted by a foster parent.”); Braam ex rel. Braam v. State,

15    150 Wash.2d 689, 698-99, 81 P.3d 851 (2003). Protecting children from harm or

16    the risk of harm is a compelling state interest. See Custody of Smith,

17    137 Wash.2d 1, 18, 969 P.2d 21 (1998). Requiring foster parents to provide a safe

18    and supportive home to foster children who identify or may identify as LGBTQ+

19    is a narrowly tailored solution that does not infringe upon Plaintiffs’ religious

20    freedom and, therefore, survives both rational basis review as well as strict

21    scrutiny.

22
      DEFENDANT’S RESPONSE TO                                 ATTORNEY GENERAL OF WASHINGTON
                                                                   Complex Litigation Division
      PLAINTIFFS’ MOTION FOR                                       800 Fifth Avenue, Suite 2000

      PRELIMINARY INJUNCTION                                         Seattle, WA 98104-3188
                                                                          (206) 474-7744
      NO. 2:20-cv-00187-SMJ - 21
 Case 2:20-cv-00187-SMJ   ECF No. 18     filed 06/22/20   PageID.168 Page 22 of 23




 1                               IV.     CONCLUSION

 2          It is respectfully requested, therefore, that this Court deny Plaintiffs’

 3    Motion for Preliminary and Permanent Injunction.

 4          DATED this 22nd day of June 2020.

 5                             ROBERT W. FERGUSON
                               Attorney General
 6
 7
                               By: s/      Jeffrey C. Grant
 8                                   JEFFREY C. GRANT, WSBA No. 11046
                                     CARRIE HOON WAYNO, WSBA No. 32220
 9                                   DREW PUGSLEY, WSBA No. 48566
                                     Assistant Attorneys General
10
                                       Attorneys for Defendant Ross Hunter
11                                     Office of the Attorney General
                                       Complex Litigation Division
12                                     800 Fifth Avenue, Suite 2000
                                       Seattle, WA 98104-3188
13                                     Telephone: (206) 332-7099
                                       Fax:         (206) 447-1963
14                                     Email:       Jeffrey.Grant@atg.wa.gov
                                                    Carrie.Wayno@atg.wa.gov
15                                                  Drew.Pugsley@atg.wa.gov

16

17
18
19

20
21
22
      DEFENDANT’S RESPONSE TO                                 ATTORNEY GENERAL OF WASHINGTON
                                                                   Complex Litigation Division
      PLAINTIFFS’ MOTION FOR                                       800 Fifth Avenue, Suite 2000

      PRELIMINARY INJUNCTION                                         Seattle, WA 98104-3188
                                                                          (206) 474-7744
      NO. 2:20-cv-00187-SMJ - 22
 Case 2:20-cv-00187-SMJ       ECF No. 18   filed 06/22/20   PageID.169 Page 23 of 23




 1                              CERTIFICATE OF SERVICE
 2          I certify under penalty of perjury of the laws of the state of Washington
 3    that on June 22, 2020, I caused Defendant’s Response to Plaintiffs’ Motion for
 4    Preliminary and Permanent Injunction to be electronically filed with the Clerk of
 5    the Court using the CM/ECF System, which will automatically generate a Notice
 6    of Electronic Filing (NEF) to all Parties in this action who are registered users of
 7    the CM/ECF System. The NEF for the foregoing specifically identifies recipients
 8    of electronic notice.
 9          ANDREW G. SCHULTZ                     aschultz@rodey.com
10          TODD R. MCFARLAND                     mcfarland@gc.adventist.org
11          JEROME R. AIKEN                       aiken@mftlaw.com
12
                                  By:    s/ Jeffrey C. Grant
13                                      JEFFREY C. GRANT, WSBA No. 11046
                                        CARRIE HOON WAYNO, WSBA No. 32220
14                                      DREW PUGSLEY, WSBA No. 48566
                                        Assistant Attorneys General
15
                                        Attorneys for Defendant
16                                      Office of the Attorney General
                                        Complex Litigation Division
17                                      800 Fifth Avenue, Suite 2000
                                        Seattle, WA 98104-3188
18                                      Telephone: (206) 332-7099
                                        Fax:         (206) 447-1963
19                                      Email:       Jeffrey.Grant@atg.wa.gov
                                                     Carrie.Wayno@atg.wa.gov
20                                                   Drew.Pugsley@atg.wa.gov
21
22
      DEFENDANT’S RESPONSE TO                                   ATTORNEY GENERAL OF WASHINGTON
                                                                     Complex Litigation Division
      PLAINTIFFS’ MOTION FOR                                         800 Fifth Avenue, Suite 2000

      PRELIMINARY INJUNCTION                                           Seattle, WA 98104-3188
                                                                            (206) 474-7744
      NO. 2:20-cv-00187-SMJ - 23
